Case 2:20-cv-00096-JRG-RSP Document 1-2 Filed 04/03/20 Page 1 of 8 PageID #: 38




                                 EXHIBIT A-1




                                     Fig. 1




                                     Fig. 2
Case 2:20-cv-00096-JRG-RSP Document 1-2 Filed 04/03/20 Page 2 of 8 PageID #: 39




                                     Fig. 3
Case 2:20-cv-00096-JRG-RSP Document 1-2 Filed 04/03/20 Page 3 of 8 PageID #: 40




                                     Fig. 4




                                     Fig. 5
Case 2:20-cv-00096-JRG-RSP Document 1-2 Filed 04/03/20 Page 4 of 8 PageID #: 41




                                     Fig. 6
Case 2:20-cv-00096-JRG-RSP Document 1-2 Filed 04/03/20 Page 5 of 8 PageID #: 42




                                     Fig. 7
Case 2:20-cv-00096-JRG-RSP Document 1-2 Filed 04/03/20 Page 6 of 8 PageID #: 43




                                     Fig. 8




                                     Fig. 9
Case 2:20-cv-00096-JRG-RSP Document 1-2 Filed 04/03/20 Page 7 of 8 PageID #: 44




                                    Fig. 10




                                    Fig. 11
Case 2:20-cv-00096-JRG-RSP Document 1-2 Filed 04/03/20 Page 8 of 8 PageID #: 45




                                    Fig. 12




                                    Fig. 13
